Citation Nr: 0912379	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-42 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a chest disorder, as a 
residual of an injury.

2.  Entitlement to service connection for a chest disorder, 
as a residual of an injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1968 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which, in relevant part, reopened, but continued to deny, the 
Veteran's claim for service connection for a chest disorder 
as a residual of injury.  

In June 2008, the Board issued a decision denying several 
other claims the Veteran also had appealed - for service 
connection for bilateral hearing loss, tinnitus, residuals of 
a shrapnel wound to the right hand, and hypertension.  The 
Board remanded the lone remaining claim concerning the chest 
disorder to the RO via the Appeals Management Center (AMC) 
for further development and consideration, including in 
particular providing the Veteran additional notice to comply 
with the Veterans Claims Assistance Act (VCAA).

In this decision, the Board (like the RO) is reopening the 
Veteran's claim on the basis of new and material evidence.  
However, regrettably, the Board must then again remand the 
claim to the RO via the AMC for still further development and 
consideration before readjudicating the claim on the 
underlying merits.


FINDINGS OF FACT

1.  The Veteran did not appeal the RO's December 1970 rating 
decision denying his claim for service connection for a chest 
disability.  

2.  However, additional medical evidence submitted since that 
December 1970 RO decision relates to an unestablished fact 
necessary to substantiate this claim and raises a reasonable 
possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  The RO's December 1970 rating decision denying the 
Veteran's claim for service connection for a chest disability 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  But additional evidence submitted since that December 
1970 rating decision is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R §§ 3.102, 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file - especially since the Board's 
June 2008 remand, reveals compliance with the VCAA, 38 
U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in July 2003, April 2004, and July 2008, the RO and AMC 
advised him of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a 
claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).

Consider, as well, that the RO issued that July 2003 VCAA 
notice letter prior to initially adjudicating the Veteran's 
claim, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  Furthermore, 
the more recent July 2008 letter, on remand, also provided 
notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006), wherein the U.S. Court of Appeals for Veterans Claims 
(Court) held that VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
benefit, here, service connection, which is being sought.  
To satisfy this requirement, VA adjudicators are required to 
look at the bases of the denial in the prior final decision 
and provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  See also VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).  

It equally deserves mentioning that the July 2008 letter, on 
remand, also informed the Veteran of the downstream 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And since providing the additional VCAA notice July 2008, the 
AMC has gone back and readjudicated his claim in a 
supplemental statement of the case (SSOC) issued in December 
2008, including considering any additional evidence received 
in response to that additional notice.  This is important to 
point out because if, as here, the notice provided prior to 
the initial adjudication of the claim was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of his claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He also is represented in his 
appeal by an accredited Veteran's service organization, The 
American Legion, and his representative is presumably 
knowledgeable of the requirements for reopening a previously 
denied, unappealed, claim and for establishing underlying 
entitlement to service connection for the condition at issue.  
Moreover, in February 2009, the Veteran and his 
representative submitted a statement making arguments 
specifically addressing these requirements.  So they have the 
required actual knowledge of the type evidence needed to 
substantiate the claim.

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records records (STRs), service 
personnel records, private medical records, and VA medical 
records.  And as he submitted a statement in December 2008 in 
response to the SSOC indicating he had no other information 
or evidence to submit, and as there is no indication there is 
any outstanding evidence, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its June 2008 remand directives.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 
(1998). 



II.  Whether there is New and Material Evidence to Reopen the 
Veteran's Claim for Service Connection for a Chest Disorder 
as a Residual of an Injury

The RO first considered and denied the Veteran's claim in a 
December 1970 rating decision.  The RO denied the claim 
because, although the Veteran had complaints and treatment 
for chest pains in June 1970 while in the military, there had 
not been, either in service or since, any diagnosis of a 
disability relating to those symptoms of chest pain .  In the 
absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection presupposes a current diagnosis of 
the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  See, too, Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, not for 
past disability).

The Veteran did not file a timely notice of disagreement 
(NOD) to initiate an appeal of that December 1970 RO 
decision, so it is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.200, 20.302, 20.1103.

Since the RO has previously considered and denied this claim, 
and the Veteran did not timely appeal the decision, the first 
inquiry is whether new and material evidence has been 
submitted to reopen the claim.  38 C.F.R. § 3.156.  
And irrespective of whether the RO determined there was new 
and material evidence to reopen this claim, so, too, must the 
Board make this threshold preliminary determination, before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claim on its 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  



If the Board finds that new and material evidence has not 
been submitted, then its' analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.  If, however, there is new and material 
evidence, then VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The RO's December 1970 denial of the Veteran's claim is the 
most recent final and binding decision on this claim, so it 
marks the starting point for determining whether there is new 
and material evidence to reopen it.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).



Based on the grounds stated for the denial of the claim in 
the RO's December 1970 decision, new and material evidence 
would consist of competent evidence indicating the Veteran 
has a disability relating to his chest and suggesting there 
is a correlation between it and his military service - 
including any trauma or other injury he may have sustained.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

During the many years since the RO's December 1970 denial of 
his claim, the Veteran has submitted a March 2003 examination 
report from a private physician, Dr. A.S.G., providing his 
assessment that the Veteran has tachypalpitations and 
"possible supraventricular tachycardia that may be 
precipitating [the Veteran's] chest discomfort."  This 
additional evidence is both new and material concerning his 
claim for service connection for a chest disorder because 
this additional evidence was not considered in the prior 
December 1970 decision and relates to an unestablished fact 
necessary to substantiate the claim - namely, by confirming 
the presence of a current disability involving the Veteran's 
chest.  This current diagnosis is especially significant in 
light of his relevant complaints during service of chest pain 
in June 1970.  So this additional evidence raises a 
reasonable possibility of substantiating his claim.  See 38 
C.F.R. § 3.156(a).  The claim, therefore, is reopened.  
However, for the reasons and bases discussed below, the Board 
is remanding the case to the RO via the AMC for further 
development and consideration before readjudicating the claim 
on the underlying merits.


ORDER

As there is new and material evidence, the petition to reopen 
the claim for service connection for a chest disorder is 
granted, subject to the further development of this claim on 
remand.


REMAND

Ultimately, the Veteran is seeking service connection for a 
chest disability that he describes as chest pain.  

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain heart-related disorders like cardiovascular disease 
(but not supraventricular tachycardia) will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

As to the Veteran's description of his asserted disability as 
"chest pain," the Board notes that subjective complaints of 
pain are insufficient to grant service connection.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001) (indicating that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  Furthermore, the term 
"disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  
See 38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991); Allen, 7 Vet. App. at 439.  


A mere symptom - such as chest pain - without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  Sanchez-Benitez, 13 Vet. App. at 
287.

And as a layman, the Veteran simply does not have the 
necessary medical training and expertise to diagnose the 
cause of his chest pain.  That is to say, he is competent to 
say he experiences pain in his chest, and has dating back to 
his military service, but not competent to provide a medical 
basis for his pain the way of a diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

However, as previously mentioned, the Veteran has submitted a 
March 2003 report from a private physician, Dr. A.S.G., 
indicating tachypalpitations that may be due to 
supraventricular tachycardia, which may be the cause of the 
Veteran's chest pains.  And the May 2003 report of a follow-
up examination by Dr. A.S.G. also provides that the Veteran 
"was found to have evidence of recurrent paroxysms of atrial 
fibrillation and flutter."  Although these reports do not 
provide a clear diagnosis, they are nonetheless competent 
medical evidence suggesting the Veteran's chest pain may be 
attributable to an underlying disability relating to his 
heartbeat.  See Sanchez-Benitez, 13 Vet. App. at 287.

But Dr. A.S.G.'s March 2003 report also notes and mentions 
the Veteran's history of gastroesophageal reflux disease 
(GERD).  The Board also sees that in August 1970 -shortly 
after his discharge from the military in July 1970, 
VA provided the Veteran a compensation examination regarding 
his asserted chest pains.  The report of that examination 
indicates he complained that "[his] chest hurts inside" and 
that it hurts after eating black-eyed peas and similar foods, 
as this causes him to have gas and related pressure.  He 
added that he had first noticed the pain in the first part of 
June 1970 when he was in the military stationed in Vietnam, 
but that medical personnel had informed him they were unable 
to treat him there (meaning in Vietnam) and that he could 
seek treatment when he returned stateside.  This August 1970 
VA examination report also notes the Veteran did not have 
these symptoms the day of that VA examination.  
The VA examiner diagnosed psychophysiological gastro 
intestinal reaction.

Following that, in September 1970, VA sought a clarification 
of diagnosis from a VA psychiatrist.  The report of an 
October 1970 examination reviews the Veteran's medical 
history as pertaining to gas pains following the ingestion of 
peas and/or beans.  And as for making a diagnosis based on 
the results of the neuropsychiatric examination, the 
commenting VA psychiatrist indicated there was no diagnosis.

Now, however, as explained, the Veteran has a diagnosis and 
competent medical evidence of a history of GERD - to which 
his chest pains could also relate.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Further concerning the possible relationship of his chest 
pains to his military service, the Veteran asserts that his 
current chest pain is attributable to an incident in service 
during which he fell and injured his chest.  See November 
2004 statement.  Whether he fell and injured his chest during 
service, as alleged, is a factual determination for VA 
adjudicators to decide, in part based on assessment of his 
credibility.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).



But irrespective of this necessary factual determination, the 
Veteran's STRs document that he was seen and treated in June 
1970 for complaints and symptoms relating to chest pain.  The 
evaluating clinician, however, did not provide any diagnosis 
at that time and noted normal heart sounds and rhythm.  And 
the Veteran's subsequent July 1970 military separation 
examination was unremarkable as to any chest disorders. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies; and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Here, there is competent evidence of two current disabilities 
or persistent or recurrent symptoms of which the Veteran's 
chest pain may be attributable - namely, possible 
supraventricular tachycardia and GERD.  His STRs also 
document that he complained of chest pains while in service.  
But there is insufficient competent medical nexus evidence 
for VA to decide his claim insofar as determining whether his 
current diagnoses are related to the chest pains he has 
in service.  The Board therefore must obtain medical comment 
concerning this determinative issue.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA compensation examination 
to:  a) ascertain the current diagnosis 
(e.g., supraventricular tachycardia 
versus GERD) and b) determine whether it 
is at least as likely as not that his 
complaints of chest pains during service 
in June 1970 are attributable to any 
current heart- or gastro-intestinal 
conditions found on examination.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

Advise the Veteran that failure to report 
for this scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim.  



2.  Then readjudicate the claim for 
service condition in light of any 
additional evidence.  If the disposition 
remains unfavorable, send the Veteran 
another SSOC and give him an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of his claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


